Citation Nr: 1108896	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the rating reduction for 30 percent to 20 percent for a bilateral hearing loss disability was proper.

2.  Entitlement to a rating higher than 30 percent for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1963 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim for a rating higher than 30 percent for a bilateral hearing loss disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in May 2005, the RO granted a 30 percent rating for a bilateral hearing loss disability, effective March 17, 2004; that decision was based upon VA examinations in September 2004 and in May 2005.

2.  In August 2008, another VA audiological examination was afforded to the Veteran, which was the basis for the rating reduction to 20 percent; the examination was not as full and complete as the examinations in September 2004 and May 2005, which was the basis for the 30 percent rating.

4. Following the VA examination in August 2008, in a rating decision in November 2008, the RO proposed to reduce the 30 percent rating for a bilateral hearing loss disability; by a letter dated in November 2008, the RO notified the Veteran of the proposal to reduce the 30 percent rating, and enclosed the November 2008 rating decision discussing the medical evidence reflecting improvement in the bilateral hearing loss disability.

5.  By a rating decision dated in February 2009, the RO implemented a reduction of the bilateral hearing loss disability rating from 30 percent to 20 percent, effective April 1, 2009; notice of the reduction was mailed to the Veteran in April, 2009.


CONCLUSION OF LAW

The rating reduction, effective April 1, 2009, was void ab initio, and the 30 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2010).

Notice Requirements Pertaining to a Rating Reduction

For a claim related to the propriety of a rating reduction, there are specific notice requirements under 38 C.F.R. § 3.105.  

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  For the reasons set forth below, the Board finds that there has been full compliance with the procedures of 38 C.F.R. § 3.105(e).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  


Unless otherwise provided in 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under 38 C.F.R. § 3.105(e), the beneficiary will be informed that he will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(e) and (i), final action will be taken.  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  A written notice of the final action shall be issued to the beneficiary and his representative, setting forth the reasons therefore and the evidence upon which it is based.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2).





Here, the RO provided the required notification of a proposed reduction from 30 percent in a rating decision promulgated in November 2008.  The Veteran was afforded a VA examination.  The Veteran was afforded the opportunity to present additional argument and evidence.  A rating reduction from 30 percent to 20 percent was effectuated by a rating decision in February 2009, with an effective date of April 1, 2009, 60 days after the last day of the month of the rating decision.   Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(e) were met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History 

In November 2002, the RO re-opened the previously denied claim of service connection for a bilateral hearing loss disability and granted service connection for the disability, and assigned a noncompensable, effective in January 1999.  

In September 2004, on VA examination, the puretone threshold average was 46 in the right ear and 63 in the left ear.  Speech discrimination was 56 percent in the right ear and the left ear.

In March 2005, on VA examination, the puretone threshold average was 56 in the right ear and 76 in the left ear.  Speech discrimination was 64 percent in the right ear and 60 percent in the left ear.  Similar to the September 2004 examination, the examiner measured acoustic pressure testing and ipsilateral thresholds and received a similar history and report of symptoms.

As a result of the two examinations, in a rating decision in May 2005, the RO increased the rating for a bilateral hearing loss disability to 30 percent, effective March 17, 2004, the date the Veteran filed his claim for increase.

In March 2008, the Veteran filed a claim for increase for hearing loss.  The Veteran submitted the results of a private audiogram in which the  puretone threshold average was 51 in the right ear and 65 in the left ear. Speech discrimination was 60 percent in the right ear and 64 percent in the left ear.  It is unclear whether the speech recognition scores were determined by using the Maryland CNC Test as required under 38 C.F.R. §§ 3.385, 4.85.  

There is also second private audiogram which contains a graph of audiometric testing, but the numerical values are not provided.  The Board may not interpret the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may not interpret graphical representations of audiometric data).  In addition, this evaluation is not dated.

In August 2008, the Veteran was afforded a VA examination.  The Veteran complained of difficulty understanding conversation.  The puretone threshold average was 65 in the right ear and 83 in the left ear.  Speech discrimination was 80 percent in the right ear and 76 percent in the left ear.  There was no other testing by the examiner.    

In September 2008, after the audiological testing, the Veteran was issued hearing aids by VA.  The Veteran reported he had never worn hearing aids before.

Following the VA examination in August 2008, in a rating decision in November 2008, the RO proposed to reduce the 30 percent rating for bilateral hearing loss.  The examiner stated that the private evaluation of May 2007 could not be considered because it was not clear whether the speech recognition scores resulted from the Maryland CNC test, or another test and therefore the RO could not determine if it was adequate for rating.  See 38 C.F.R. § 3.326(b).  

The RO determined that the speech recognition scores showed improvement when compared to previous speech recognition scores.




By a letter in November 2008, the RO notified the Veteran of the proposal to reduce the 30 percent rating, and enclosed the November 2008 rating decision discussing the medical evidence reflecting improvement in the bilateral hearing loss disability.  The notice letter advised the Veteran that he had 60 days to present additional evidence to show that compensation payments should be continued at their present level and that he had the right to a predetermination hearing, which must be requested within 30 days of the notice to continue the benefits at the current rate.  See 38 C.F.R. § 3.105(e), (i).

By a rating decision dated in February 2009, the RO implemented a reduction of the bilateral hearing loss disability rating from 30 percent to 20 percent, effective April 1, 2009; notice of the reduction was mailed to the Veteran in February, 2009.

Analysis

Procedural Due Process

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing within thirty days of notification.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).

The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to 20 percent for bilateral hearing loss were properly carried out by the RO.


In November 2008, the RO notified the Veteran of a proposed rating reduction and sent him a copy of the November 2008 rating decision, wherein the proposed reduction to 20 percent was made.  The RO also instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  Finally, he was advised that he had thirty days to request a predetermination hearing before the RO.  The Veteran never requested a predetermination hearing and only submitted another copy of the August 2008 VA examination report.

The RO took final action to reduce the disability rating in a February 10, 2009, rating decision, in which the rating was reduced from 30 percent to 20 percent, effective April 1, 2009.  The RO informed the Veteran of this decision by a letter dated February 2009.  Thus, the RO properly adhered to the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to 20 percent for the bilateral hearing disability.  The Veteran does not contend otherwise.

Substantive Analysis

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).








Specific requirements must be met in order for VA to reduce a rating.  38 C.F.R. § 3.344.  The requirements for reducing a rating in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.

Under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  Since the 30 percent rating was in effective from March 17, 2004, and reduced to 20 percent, effective April 1, 2009, the 30 percent rating had been in effect for the requisite five-year period of time as set forth at 38 C.F.R. § 3.344(a) and (b).  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are directly applicable in this case.

The provisions of 38 C.F.R. § 3.344 (a) and (b) stipulate that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payment were originally based will not be used as a basis for reduction.  Moreover, where material improvement in the physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).






In this instance, rating reduction was not based on a VA examination that was as full and complete as the two examinations, which were the basis for the 30 percent rating.  In other words, in assigning the 30 percent rating, the RO relied on the results of two audiograms which confirmed that the results were consistent. In reducing the rating, there was no second audiogram to confirm the improvement in the speech recognition scores.  

When VA reduces a disability rating without following the applicable VA regulation, in this case, 38 C.F.R. § 3.344, the reduction is void ab initio.  Therefore, the Board finds that the 30 percent rating for the bilateral hearing disability is restored from the date of the rating reduction. 


ORDER

The 30 percent rating for a bilateral hearing loss disability is restored, effective April 1, 2009, and the appeal is granted.

REMAND

The RO's decision to reduce the rating for a bilateral hearing loss disability resulted from the Veteran's claim for increase.  

As the 30 percent rating is restored, and as the claim for increase remains pending, a VA examination under the duty to assist is needed to determine the current level of severity. 








Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination to determine the current level of impairment of the bilateral hearing loss disability.

2.  After the above development, adjudicate the claim for increase.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


